United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2702
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                    Cecil Aldridge

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                              Submitted: May 23, 2014
                                Filed: May 30, 2014
                                   [Unpublished]
                                  ____________

Before WOLLMAN, BEAM, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

      Cecil Aldridge appeals his within-Guidelines-range sentence of 192 months,
following his guilty plea to being a felon in possession of a firearm, in violation of
18 U.S.C. § 922(g)(1). Aldridge asserts the sentence is substantively unreasonable
because the district court1 failed to adequately consider the sentencing factors set
forth in 18 U.S.C. § 3553(a). We have carefully reviewed the record, see United
States v. Borromeo, 657 F.3d 754, 756 (8th Cir. 2011) (reviewing district court's
sentencing decision for an abuse of discretion), and find the district court properly
considered the relevant sentencing factors, see United States v. Blackmon, 662 F.3d
981, 988 (8th Cir. 2011) (finding the district court's § 3553(a) explanation was
sufficient and no particular recitation was necessary), and did not impose an
unreasonable sentence, see United States v. Petreikis, 551 F.3d 822, 824 (8th Cir.
2009) (applying presumption of substantive reasonableness to sentence within the
Guidelines range). Accordingly, we affirm.
                       ______________________________




      1
       The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.

                                        -2-